In Prohibition. This cause originated in this court on the filing of a complaint for a writ of prohibition and was considered in a manner prescribed by law. Upon consideration thereof,
IT IS ORDERED by the court, sua sponte, that this cause be, and hereby is, dismissed.
Douglas, Acting C.J., Resnick, F.E. Sweeney and Pfeifer, JJ., concur.
Lundberg Stratton, J., concurs because prohibition is an improper remedy.
Cook, J., dissents and would grant an alternative writ.
Moyer, C.J., not participating.